                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



UNITED STATES OF AMERICA,                   )       Case No.: 1:17 CR 239
                                            )
       Plaintiff                            )       JUDGE SOLOMON OLIVER, JR.
                                            )
       v.                                   )
                                            )
TYRONE GILBERT,                             )
                                            )
       Defendant                            )       ORDER



        Currently pending before the court in the above-captioned case is Defendant Tyrone

Gilbert’s (“Defendant”) Motion to Withdraw Guilty Plea (ECF No. 46). For the following reasons,

the court denies Defendant’s Motion.

                                       I. BACKGROUND

       On or about June 21, 2017, Defendant was indicted for being a felon in possession of a

firearm and for possessing with intent to distribute narcotics. Defendant entered into a plea

agreement with the Government, whereby Defendant agreed, among other things, to plead guilty to

all three counts in the Indictment. The plea agreement also acknowledges Defendant’s prior

conviction, and stated that Defendant’s prior felony drug conviction invokes the penalty

enhancement provisions, which would increase Defendant’s mandatory minimum to 20 years’

imprisonment and a possible maximum of life incarceration. The plea agreement was signed and

memorialized during a plea hearing on September 11, 2018.

       On December 12, 2018, the court granted Defendant’s motion to continue sentencing to

await the outcome of the passage of the First Step Act. On February 1, 2019, Defendant filed this

Motion to Withdraw Guilty Plea, arguing that the parties need to discuss and negotiate a new
agreement that includes the new sentencing provision so that an updated presentence investigation

report can be prepared, incorporating changes under the First Step Act. In particular, Defendant

requests to withdraw the current plea agreement and enter a new guilty plea that reflects the First

Step Act’s new treatment of Defendant’s previous conviction, which no longer constitutes a

predicate offense for sentence enhancement purposes.

        The court held a status conference hearing on February 11, 2019, and stated that it would

hold a decision on Defendant’s Motion in abeyance pending the Government’s response. The

Government filed their opposition to Defendant’s Motion on February 22, 2019, and Defendant

replied on February 26, 2019.

                                    II. LAW AND ANALYSIS

        Federal Rule of Criminal Procedure 11(d) provides that a defendant may withdraw a guilty

plea after the court accepts the plea, but before sentencing, if “the defendant can show a fair and just

reason for requesting the withdrawal.” In making this determination, courts consider the totality of

the circumstances, including the following seven factors: (1) the amount of time that elapsed

between the plea and the motion to withdraw it; (2) the presence (or absence) of a valid reason for

the failure to move for withdrawal earlier in the proceedings; (3) whether the defendant has asserted

or maintained his innocence; (4) the circumstances underlying the entry of the guilty plea; (5) the

defendant's nature and background; (6) the degree to which the defendant has had prior experience

with the criminal justice system; and (7) potential prejudice to the government if the motion to

withdraw is granted. United States v. Bashara, 27 F.3d 1174, 1181 (6th Cir. 1994). These factors

are non-exclusive and no one factor is controlling. United States v. Bazzi, 94 F.3d 1025, 1027 (6th

Cir. 1996).




                                                  -2-
       Defendant has not represented that he intends to actually withdraw his plea of guilty, but

requests only to rescind and amend the plea agreement to reflect his qualification under the First

Chance Act for a sentencing reduction. However, the entering of Defendant’s guilty plea was not

conditioned upon the passage of the First Step Act. Having entered Defendant’s plea of guilty, the

court then agreed that it would delay sentencing, without objection from the Government, so that

Defendant might receive the benefit of the new law. Now having gotten the benefit of the

continuance, Defendant is seeking further delay. Moreover, Defendant does not argue that any of

the above factors apply in his case.

       Considering the totality of the circumstances, the court declines to grant Defendant’s Motion.

Defendant has not met any of the seven factors, and his reasons for withdrawing his guilty plea are

unpersuasive. With respect to his concerns with updating the record to reflect recent statutory

changes, Defendant is entitled to the application of the First Step Act at his sentencing as a matter

of law. In other words, Defendant will automatically receive the benefit of the First Step Act’s

reclassification of predicate offenses for enhancement during his sentencing. At the sentencing

hearing, the court may also order amendments to the presentencing report to reflect the effect of the

First Step Act. For these reasons, Defendant’s Motion is hereby denied.

                                       III. CONCLUSION

       For the foregoing reasons, the court denies Defendant’s Motion to Withdraw Guilty Plea

(ECF No. 48). The court shall issue a separate order to reset the date for sentencing.



       IT IS SO ORDERED.


                                              /s/ SOLOMON OLIVER, JR.
                                              UNITED STATES DISTRICT JUDGE
April 15, 2019

                                                -3-
